Platt, J.
By the 14th section of the “ act concerning slaves and servants,” (2 N. R. L. 206.) it is enacted, “ that if any person shall by fraud or collusion, sell, or pretend to sell, or dispose of any aged or infirm slave, to any person who is unable to maintain such slave, such sale or disposition shall be void,” &c.
By the 24th section of the same act, it is provided, “that if.any person shall export, or attempt to export any slave, to any place without this state, such person shall forfeit 250 dollars, and the slave shall be free.”
■ And by the 33d section of the “ act for the relief and settlement of the poor,” (1 N. R. L. 2-92.) it is enacted, “ that it shall be lawful to remove any slave who shall have left his master, or shall have wandered from town to town, to the place- of settlement of his master, &c. if such place of settlement can be found in this state ; and, if none such can be founds. then to the place from whence such slave shall have last come,” Sec.
I incline to the opinion that the facts present a case within the purview of the 14th section of the act; and that the sale from Van Rensselaer to Woodworth, as it regards the town, must be deemed- collusive and void. If so, the justices who made the order of removal had a right to elect, to consider either Van Rensselaer, or Jacobs, as the master of this slave : for, as applicable to such a case, the term “ void,,’’’ must be construed to mean “ voidable,” at the' election of the justices who make the order. The purchasers under Van .Rensselaer, who have successively speculated' upon this slave, shall not he permitted for their own private benefit to *285allege the illegality of the first transfer. They each, in sue-cession, had a complete title, as against Van Rensselaer, and having had the benefit of their contracts, they must assume the correspondent risks.
If Van Rensselaer may not be regarded as the present master of the slave, on the ground that his transfer was collusive and void, then I think Jacobs is to be considered as the owner. For although the return states, that at the time of his purchase, Jacobs lived out of this state,” yet there is no evidence that he has “ exported, or attempted to export, her out of the state.” The. forfeiture and the penalty accrue, not merely for buying a slave here, by a person living out of the state, but for carrying, or. .attempting to carry, such slave out of the state. The purchaser in such case, acquires a qualified right; that is, he may either remove to this state, and keep the slave, or he may sell her to an inhabitant of this state.
Allowing, then, that the sale by Van Rensselaer was not collusive, and that Jacobs is to be regarded as the true owner ; then, I think, the order of removal may be sustained; for the return states, that “ the said Sarah wandered from the town of Claverack, into the city of Hudson;” which presents a case expressly provided for in the 33d section, which has been cited; to wit, that where a slave has wandered from town to town, and whose master’s place of settlement cannot be found in this state, it shall be lawful to. move such slave to the place from whence such slave shall have last come, &c.
On either ground, therefore, I am of opinion, that the order of the sessions was correct, and ought to be affirmed.
Spencer, J. and Yates, J. were of the same opinion.
Thompson, Ch. J. and Van Ness, J. dissented.
Order of sessions affirmed.